PER CURIAM.
Michael Hannon appeals the district court’s order granting American Service Center Associates, LLC’s motion for summary judgment and dismissing Hannon’s employment discrimination and retaliation action, and its order denying Hannon’s motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the grant of summary judgment on the reasoning of the district court, and the denial of the motion for reconsideration on our finding of no abuse of discretion. Temkin v. Frederick County Comm’rs, 945 F.2d 716, 724 (4th Cir.1991). See Hannon v. American Serv. Ctr. Assoc., LLC, No. CA-962-JCC (E.D.Va. Apr. 26, 2004; May 11, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED